Citation Nr: 0007036	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  95-06 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972 and from April 1974 to February 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA) in which the RO found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for PTSD.  The veteran appealed the case to the 
Board where, in a February 1997 decision, the case was 
remanded for the RO to obtain additional evidence.  The case 
is now back before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for PTSD has been 
developed.

2.  The veteran was not engaged in combat during his service 
in Vietnam.

3.  The veteran has not presented credible supporting 
evidence that the claimed inservice stressors actually 
occurred.


CONCLUSIONS OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented a claim that is plausible.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1994); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The record contains a report 

of an April 1998 VA psychiatric examination that contains a 
diagnosis of PTSD based upon stressful events that the 
veteran relates he experienced during his military service in 
Vietnam.  The veteran's statements regarding the alleged 
inservice stressors -- most prominently an incident where he 
witnessed a fellow soldier drive into a landmine, which 
detonated and killed and dismembered the soldier -- must be 
accepted at face value for the purpose of establishing a well 
grounded claim unless the veteran's account of the incident 
is inherently incredible.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).   Furthermore, the diagnosis of PTSD provided by 
a VA examiner appears to have been based on the claimed 
inservice stressors, thus providing some competent evidence 
of a nexus between an inservice disease or injury and the 
diagnosis of PTSD.  Thus, the veteran has presented a well 
grounded claim for PTSD.  

The elements required to establish service connection for 
PTSD are 1) a current, clear medical diagnosis of PTSD, which 
is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor; 2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and 3) competent 
medical evidence of a causal nexus, or link, between the 
current symptomatology and the specific claimed inservice 
stressor.   38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997). 

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

As indicated above, the veteran essentially contends that he 
has PTSD from his wartime service in Vietnam.  He argues that 
service connection should be granted for this psychiatric 
disability.  After a review of the evidence the Board finds 
that his contentions are not supported by the record and 
that, accordingly, his claim fails.

The Board finds that the evidence reveals a current clear 
diagnosis of PTSD and competent medical evidence of a causal 
nexus between the current PTSD symptomatology and the claimed 
inservice stressor.  The April 1998 VA examination report 
reveals that the veteran complains of emotional problems 
consisting of an inability to focus, memory lapses and 
tremors.  He claims that he experienced several traumatic 
events.  The first incident, to which the Board's finds 
repeated reference throughout the claims file, was a 
situation in Vietnam where the veteran was on a motorized 
patrol, checking the roadways for mines, when a friend of 
his, known only as "Red" from West Virginia, drove into a 
mine and was killed and dismembered from the explosion.  The 
other incidents that the veteran related involved being 
trapped by enemy fire during minesweeping operations, seeing 
a friend get blown up by a hand grenade, and "almost getting 
killed" when he found himself within 10 feet of Viet Cong 
soldiers during a monsoon.  The examiner diagnosed the 
veteran as having PTSD, with a Global Assessment of 
Functioning (GAF) code of 70, according to the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (pp. 46-47)(4th ed., revised, 1994) (or 
DSM-IV).  The DSM-IV defines a GAF code of 70, which the 
examiner attributed solely to PTSD, for some mild symptoms or 
some difficulty in occupational functioning, but generally 
functioning pretty well.  The examination report also shows 
that the VA examiner attributes the veteran's PTSD to his 
experiences in Vietnam, thus satisfying the requirement for a 
causal nexus between the veteran's current PTSD 
symptomatology and his claimed inservice stressors.              
        
Where is the veteran's claim is lacking is in sufficient 
corroborating evidence that the claimed inservice stressor 
actually occurred.  As the Court stated in Cohen, 38 C.F.R. 
§ 3.304(f) requires "credible supporting evidence that the 
claimed in-service stressor actually occurred", in order for 
service connection to be granted for PTSD.  Cohen at 142.  
The Court noted, however, that under 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304, if the "veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their 
occurrence and that no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory' and 'consistent with 
the circumstances, conditions, or hardships of such service' 
".    Cohen at 146.  If "it is determined that the veteran 
did not engage in combat, credible supporting evidence from 
any source showing that his claimed in-service stressors 
actually occurred would be required for him to prevail".  
Id. at 147.  The Court also pointed out that the opinion of a 
mental health professional cannot be the basis for 
establishing the occurrence of an inservice stressor.  Id. at 
145.    

Therefore, the Board must first consider whether the evidence 
shows that the veteran was engaged in combat during his 
Vietnam service.  In a VA Office of General Counsel Precedent 
Opinion (VAOPGCPREC) 12-99, VA has held that "engaged in 
combat with the enemy", as used in 38 U.S.C.A. § 1154(b), 
requires that the veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The veteran's service 
records show that he was a heavy truck driver, radio 
telephone operator and an armorer supply clerk with D 
Company, 26th Engineer Battalion, 23rd Infantry Division 
(Americal) during his tour in Vietnam from April 1970 to 
March 1971.  These records also show that the veteran 
participated in the following campaigns:  the Vietnam 
Winter/Spring Offensive, 1970; the Sanctuary 
Counteroffensive; and the Vietnam Counteroffensive Phase VII.  
For his service in Vietnam, the veteran was awarded the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal with 60 device.  The record also indicates that the 
veteran received the Army Commendation Medal "in connection 
with military operations against hostile forces".  

As discussed in VAOPGCPREC 12-99, evidence of participation 
in a military campaign or operation, alone, would usually not 
establish that a veteran engaged in combat, since both combat 
and noncombat activities are involved with these military 
events.  Furthermore, the veteran's military decorations do 
not include personal awards such as the Silver Star Medal, 
Purple Heart Medal, or Combat Infantryman's Badge, which 
would be evidence of the veteran's combat experience.  In 
this case, without downplaying the significance of the 
veteran's honorable wartime service, the evidence shows that 
he was in a support role in military operations against the 
enemy.  The evidence shows that the veteran's account of 
seeing his friend "Red" being blown up after driving over a 
land mine took place while the veteran was driving a truck.  
He has not provided sufficient evidence to show that he was 
involved in actual combat at the time of this incident.  
Obviously, an incident such as this would be very traumatic 
to anyone who witnessed it.  However, the Board does not find 
that this constitutes sufficient evidence of "combat" for 
purposes of negating the need for additional credible 
supporting evidence for the event's occurrence.  

The veteran's other reported stressors in his May 1999 
response to VA's request for stressor information were that 
he was involved in a knife fight with a Viet Cong soldier in 
September 1970 in a village south of Da Nang, and that he 
stabbed a person to death in August 1970 north of Chu Lai.  
The Board notes that the veteran reported that he sustained 
several stab wounds in the September 1970 incident before 
killing the enemy soldier.  Yet the service medical records 
do not show evidence of treatment for stab wounds.  The 
veteran stated that he did not receive the Purple Heart Medal 
for his reported injuries; indeed, his service records show 
no such award.  Likewise, he stated that he received shrapnel 
in his neck and groin, of which he does not explain the 
origin, but this, too, is not referenced in the service 
medical records.  As for the reported August 1970 incident, 
the veteran did not give any indication that he stabbed and 
killed an enemy soldier, or that he was involved in actual 
combat activity at the time.  The Board raises the question 
of the veteran's credibility of his account of inservice 
stressors after he submitted a follow-up statement retracting 
his earlier statement of sustaining stab wounds from a knife 
fight.  In this July 1999 statement, he said, in part, "I 
was not stabbed, I only had a few scratches".  Also in this 
statement, he stated that he sustained shrapnel wounds when a 
jeep carrying a captain and a driver pulled off the road and 
hit a land mine.  The Board notes that the veteran did not 
submit this jeep explosion information to VA in his May 1999 
response to VA's inservice stressor information request.           

The Board has also reviewed the veteran's account of 
inservice stressors provided during his April 1998, as 
described earlier.  Other than the "Red" landmine incident, 
the veteran described inservice stressors such as he "almost 
got killed" when he found himself within 10 feet of Viet 
Cong soldiers during a monsoon.  This evidence does not 
indicate to the Board that the veteran was engaged in combat 
at the time.  His stating that he almost got killed does not 
presuppose that he was engaged in combat.  Likewise, the 
other stressors described during this examination -- seeing a 
friend die when a grenade he was carrying exploded, and 
receiving incoming fire while searching for mines -- do not 
necessarily connote that the veteran, individually, was 
engaged in combat at the time.  The Board reiterates that 
evidence that the veteran served in a region where opposing 
forces were actively engaged in combat does not necessarily 
mean that the veteran himself was engaged in combat.  The 
Board finds that the preponderance of the evidence does not 
show that the veteran was "engaged in combat", in 
accordance with VAOPGCPREC 12-99, for purposes of precluding 
the need for credible supporting evidence, as discussed in 
38 C.F.R. § 3.304(f).  See Cohen, supra.   

As for credible supporting evidence of inservice stressors, 
the Board considers much the same evidence that was discussed 
in the determination of whether the veteran engaged in 
combat.  The Board, in its February 1997 remand decision, 
directed the RO to request more specific information from the 
veteran regarding his inservice stressors, including 
approximate dates and locations of the events, and the name 
of individuals involved.  The Board also directed the RO to 
request from the U.S. Army and Joint Services Environmental 
Support Group (ESG, now the U.S. Armed Services Center for 
Research of unit Records, or USASCRUR) copies of any 
information, including unit histories, morning reports, 
casualty lists, and activity reports for "Co D 26th Engr Bn 
USARPAC" from April 1970 to March 1971, the veteran's dates 
of Vietnam service.  

The RO complied with these remand instructions by first 
sending a May 1997 letter to the veteran requesting more 
specific information regarding his reported inservice 
stressors.  The record does not show that he responded to 
this request before the RO requested stressor verification 
evidence from USASCRUR.  The RO included in its request a 
copy of the veteran's personnel records and his statement 
regarding the unidentified soldier with red hair who was 
killed in a mine explosion.   In October 1998, USASCRUR 
responded to VA regarding this request, including providing a 
copy of unit history reports of Company D, 26th Engineer 
Battalion, from September 1970 to April 1971.  USASCRUR 
reported evidence of the death of a first lieutenant from a 
landmine explosion, but the time frame did not correspond to 
the veteran's Vietnam service.  USASCRUR stated in its letter 
that in order to provide research about the veteran's 
reported stressor incident, the veteran must provide more 
specific information, such as the most specific date of the 
incident, the individual's full name and complete unit 
designation to the company level.      

The RO then requested, by a December 1998 letter, more 
specific information from the veteran.  The RO sent another 
request for specific stressor information to the veteran in 
March 1999.  The veteran responded with additional stressor 
information in May 1999, as the Board has previously 
discussed.  The veteran replied that the incident in question 
took place in approximately June 1970, but he could not 
remember his name, referring to him as "Red" because of his 
hair, and stating that "Red" belonged to "Hammer Head 
artillery unit".  The veteran went on to describe how he 
killed a Viet Cong soldier and another person, whom the Board 
can only presume was an enemy soldier, in approximately 
August and September of 1970, as was previously discussed 
with respect to the determination of combat activity.  

The Board finds that this additional stressor information 
lacks the specificity to request further research by 
USASCRUR.  The veteran could not provide the name or the unit 
of the victim of this reported landmine explosion.  "Hammer 
Head Artillery Unit" is clearly not the veteran's engineer 
battalion, and is not an official unit designation, down to 
the company level, sufficient to request further research by 
USASCRUR.  Furthermore, the Board finds no means at VA's 
disposal to corroborate the veteran's account of the killing 
of two presumed enemy soldiers.  Without more specific 
information from the veteran regarding the landmine incident, 
as requested by USASCRUR and the RO, or some credible 
corroborating evidence regarding the two other killing 
incidents, such as lay witness statements, this evidence is 
not sufficient credible supporting evidence of inservice 
stressors.   

The RO issued a Supplemental Statement of the Case in June 
1999 regarding the veteran's lack of credible supporting 
evidence of inservice stressors.  However, in a July 1999 
response, the veteran retracted his prior statement regarding 
being stabbed, stating that he received only a few scratches.  
He also referenced the previously described landmine incident 
without providing any amplifying information.  Instead, he 
stated that he witnessed several incidents of vehicles 
"hitting landmines".  The only specific incident on which 
the veteran reported in this July 1999 statement was another 
case where a vehicle pulled off a road, hit a landmine, 
killing the driver and severely injuring the passenger, a 
captain.  The Board notes that this incident does not appear 
in the unit histories supplied by USASCRUR, and is 
distinguishable from USASCRUR's finding of evidence of the 
death of a first lieutenant due to a landmine explosion, 
which occurred after the veteran's tour in Vietnam, as 
discussed previously.  The Board also finds that this July 
1999 statement does not provide sufficient specific 
information to request further research by USASCRUR.  
Additionally, as this stressor information is based on the 
veteran's statements alone, it is not sufficient credible 
supporting evidence of the incurrence of inservice stressors.   

In reviewing the entire record, the Board must conclude that 
there is no credible supporting evidence that the claimed 
inservice stressors actually occurred.  The Board is bound by 
the prerequisites of 38 C.F.R. § 3.304(f), as previously set 
forth.  Without supporting evidence outside of the veteran's 
own statements regarding the inservice stressor incidents, 
his PTSD claim will fail.  

The Board finds that after weighing the evidence of the 
veteran's well grounded claim, the record does not contain 
competent supporting evidence of the occurrence of the 
claimed inservice stressors.  Thus, the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  Accordingly, the Board must deny the veteran's claim.

In February 1997, the Board determined that the claim for 
service connection for PTSD was reopened, and remanded the 
matter to the RO for development of the evidence, including a 
VA examination.  The veteran's representative, in February 
2000, has noted that the Board's remand included instructions 
that the veteran be examined by a board of two psychiatrists, 
to determine the diagnosis of the veteran's current 
psychiatric disorders, but that the record reflects that the 
veteran was examined by only one examiner, rather than by 
two.  

As noted by the representative, Stegall v. West, 11 Vet. App. 
268 (1998), holds that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders, and that the 
Board's failure to insure compliance with the remand orders 
is error.  The Court further noted, however, that when the 
appellant has not been harmed by an error in a Board 
determination, the error is not prejudicial.  Stegall at 271.  
In contrast, the representative here argues that Stegall does 
not give the Board discretion to consider whether failure to 
fully comply with the remand instructions would constitute 
harmless error.  

In this instance, the Board concludes that the failure to 
give the veteran a second examination, as specified in the 
February 1997 remand instructions, is harmless error.  This 
is so because the reason that the claim is denied is due to 
the absence of competent supporting evidence of the 
occurrence of the claimed inservice non-combat stressors.  
Another VA examination by a different examiner would not 
provide the necessary competent corroborating evidence of the 
claimed non-combat stressors.  Consequently, the Board 
concludes that it is not necessary to remand this matter 
again merely for the conduct of another VA examination.  



ORDER

Entitlement to service connection for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

